Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art does not teach or suggest a system for optical signal amplification, comprising:
an optical repeater for a fiber pair including:
a first 4-port thin-film gain flattening filter (TF-GFF) coupled to a first fiber, wherein the first 4-port TF-GFF has a first transmission port, a second transmission port, a first reflection port, and a second reflection port;
a second 4-port TF-GFF coupled to a second fiber, wherein the second 4-port TF-GFF has a first transmission port, a second transmission port, a first reflection port, and a second reflection port;
an optical time-domain reflectometer (OTDR) filter having a first side and a second side, wherein the first reflection port of the first 4-port TE-GFF is coupled to the first side of the OTDR filter and wherein the first reflection port of the second 4-port TF-GFF is coupled to the second side of the OTDR filter; and
one or more monitoring connections including:
a first node and/or a second node,
wherein the first node and/or the second node is configured to receive a line monitoring equipment (LME) channel signal for propagating the LME channel signal in the optical repeater.
Regarding Claim 14, the prior art does not teach or suggest a method for optical signal amplification, comprising:
amplifying, via an optical repeater, a first signal input to a first fiber;
amplifying, via the optical repeater, a second signal input to a second fiber;
receiving one or more line monitoring equipment (LME) channel signals from an LME for propagating the one or more LME channel signals in the optical repeater; and
providing the propagated one or more LME channel signals to the LME for monitoring the optical repeater, and
wherein the optical repeater includes a first 4-port thin-film gain flattening filter (TF-GFF) coupled to the first fiber and a second 4-port TF-GFF coupled to the second fiber, and
wherein at least the first and second 4-port TF-GFFs are connected to form a high-loss loop-back (HLLB) path.
United States Patent Application Publication 2019/0260468 A1 to Xu et al. discloses an OTDR system for optical repeaters using an LME and HLLB, but does not disclose at least the above.
United States Patent Application Publication 2014/0105595 A1 to Grasso.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        09/10/2021